﻿27.	Mr. President, it is my great privilege to join the speakers who have preceded me in expressing to you on behalf of the Government of Ghana warmest congratulations on your election to the presidency of this thirty-third session of the United Nations- General Assembly. We are delighted that you bring to this great responsibility the breadth of experience and wisdom that have been associated with your name as the Foreign Minister of Colombia. We are certain that your sterling personal qualities, which have been internationally recognized, will enable you to guide the deliberations of this session and secure their fruitful and successful conclusion. I pledge the support and cooperation of the Ghana delegation in the difficult tasks which you have assumed.
28.	May I seize this opportunity to pay a well-deserved tribute to your predecessor, Mr. Lazar Mojsov, Deputy Federal Secretary for Foreign Affairs of Yugoslavia, for the devoted and excellent manner in which he served the international community in the past year. The guidance which Mr. Mojsov gave to our Organization during the past year's unusually heavy schedule-a schedule including two important special sessions on the intractable questions of Namibia and disarmament-will long be remembered and appreciated. His conduct of the affairs of the General
Assembly during the past year fulfilled our highest expectations.
29.	I should like to place on record the appreciation of my delegation of the competence and skill of the Secretary-General of the United Nations and his able lieutenants and staff. We all owe those devoted international civil servants a debt of gratitude which can be paid only through sincere and strenuous efforts on our part to promote the cause of peace and justice.
30.	Ghana wishes particularly to extend a warm and fraternal welcome to Solomon Islands as the one hundred and fiftieth Member of this Organization. The membership of Solomon Islands provides further proof that colonial rule, however benign and well-meaning, cannot be regarded as an adequate substitute for independence. The people of Ghana join their brothers and sisters of Solomon Islands in celebrating the admission of that state to this august body and pledge all the support and assistance we are capable of in resolving the problems which usually confront a developing country.
31.. As we review the activities of this Organization over the past 32 years we are struck by the enormous contradictions and disparities which still exist between our professions of dedication to peace, justice and prosperity for all peoples on the one hand and our actions in order to achieve those noble aims on the other. Our objective of creating a world in which we share responsibility for each other's welfare continues to be frustrated by the lingering problems of colonialism and racism, by an escalating arms race, and by the ever-growing economic gap between the "haves" and the "have-nots".
32.	Decolonization is admittedly in its final stage, but this stage is also the most critical. In southern Africa the problem is compounded by intransigent minority regimes that have instituted racism as a policy in an effort to safeguard their economic interests by the perpetual domination of majorities.
33.	In Zimbabwe the prospects for a negotiated settlement, which had been raised by the Anglo-American proposals, have foundered on the duplicity and unreasonableness of Ian Smith and members of his regime. Ghana was willing to give these proposals a chance, even though it had good reason to believe that when the negotiations reached a critical stage Ian Smith would prevaricate in his characteristic fashion and thereby make it inevitable for human lives and property, mostly African, to be destroyed. True to form, he announced his so-called internal settlement agreement on 3 March this year, with a programme for return to a spurious majority rule on 31 December 1978-a window-dressing exercise that leaves wholly intact the entire infrastructure and machinery of racist rule, which, of course, continued with little change: It is not surprising that that agreement failed to gain the concurrence of the Patriotic Front, a force to be reckoned with and one representing far more truly the legitimate aspirations of the people of Zimbabwe; and without that
concurrence it was doomed to failure. Ghana condemned it in no uncertain terms.
34.	The truth is that the aim of Ian Smith in concluding this agreement was to play black Africans against each other in order to retain supremacy in political, social and economic affairs for the racist white minority population of the Territory during the next decade. There was, of course, no intention of giving the Africans any relief from the degradations of economic and political deprivation, or those of racial inequality.
35.	It has been the firmly-held view of Ghana that if all members of the international community had really felt so enamoured of universal human rights as was often claimed, Ian Smith's regime would not have survived the past 13 years. It has survived and wreaked extreme havoc upon the lives of the Africans of Zimbabwe because it has received external support and assistance from Members of our very Organization. The Government of Ghana has had occasion in the past to express its concern and displeasure over breaches by some British firms of the United Nations mandatory sanctions imposed on Rhodesia. Once again British firms have, according to world-wide press reports admitted responsibility for deliberate assistance to the regime of Rhodesia, which is, by common consent, not only illegal, but also blatantly racist and brutally oppressive. Ghana again deplores this flagrant connivance and hopes that the United Kingdom Government will ensure that no British firm ever again supports racism and the repression of African peoples through such acts as British Petroleum and the Shell companies have been accused of.
36.	It is regrettable that as we debate this question of Zimbabwe Mr. Ian Smith is in the United States. The Government of Ghana hopes that his visit will not lead to a breach of the sanctions imposed by the Security Council. Ghana is of the view that this is not the time to relax the pressure on the Ian Smith regime. It would indeed be tragic if any permanent member of the Security Council seemed to be publicly underwriting South Africa's blatant breaches of the Rhodesian sanctions in order to assist the continued oppression of Zimbabweans by the racist forces of Ian Smith's regime.
37.	Ghana will remain opposed to the spurious internal settlement agreement. Accordingly, we shall continue to support sanctions and the armed struggle by the people of Zimbabwe, led by the Patriotic Front, as the only credible alternative measures for early attainment of majority rule.
38.	The regime in Namibia is an even greater evil. It presents in an even worse form the worst features of the Rhodesian rebel regime. It is an alien aggressor in illegal occupation of an international territory properly under the care of the United Nations.
39.	South Africa must be made to withdraw from Namibia totally. In our view it is a great pity that the Security Council was for so long unable or unwilling to muster enough force to throw the racist regime out of the Territory and that it repeatedly allowed itself to be tricked into inaction by promises, which always proved false, that the apartheid regime was about to mend its ways, and by hopes, which were frequently disappointed, that it would prove amenable to reason and negotiation.
40.	Today we find ourselves dealing with yet another of those notorious dodges by which the apartheid regime has for years successfully eluded the slow pursuit of our Organization. The Security Council has stayed its hand for 15 months in the hope, which is again proving forlorn, that the peaceful and orderly withdrawal of South Africa can be achieved by negotiations alone.
41.	Throughout these negotiations, the apartheid regime has patently sought to retain the power to influence improperly the course of events in Namibia. It started by insisting on imposing its own puppets by means of the Turnhalle scheme. Then it insisted on retaining its foothold in Walvis Bay; then on retaining within the Territory throughout the electoral exercise a sizeable military force, together with an armed and notoriously brutal police force maintained at full strength. It pretended to negotiate for a peaceful and orderly withdrawal as long as it saw the prospect of operating those levers of manipulation without any effective check. Now it sees that effective checks are meant to be applied, that the police and military contingents of the United Nations are meant to be deployed in more than mere token strength, and so it reverts once again to its former intransigence, and resorts to a new variation of the Turnhalle farce: to elections, outside United Nations control, from which virtually all are excluded except the marionettes of Turnhalle. The apartheid regime has yet again pulled off one of its time-buying stunts. We are now entitled to demand that this stunt should be its last.
42.	In its resolution 435 (1978) of 29 September 1978 the Security Council approved the Secretary-General's plan3 for the implementation of the proposals for free and fair elections in Namibia, and the withdrawal of South Africa from the illegally occupied Territory. In the same resolution, the Security Council called upon South Africa forthwith to co-operate with the Secretary-General in the implementation of his plan of action. If by 23 October South Africa still rejects the plan or refuses to co-operate, then there would be no justification, we maintain, for delaying any further the action which is long overdue under Chapter VII of the Charter. The Government of Ghana demands that in that case oil sanctions and, indeed, the full range of sanctions under Chapter VII, be applied against apartheid, until they undermine the basis of its resistance. We call for nothing less, for the simple reason that it is high time.
43.	The Pretoria regime should be made to see very clearly that it would be much better, from the point of view of its own interests, if the Secretary-General's plan were put into operation. In this connexion I am happy to announce my Government's willingness to offer a contingent of military and police forces for the proposed peace-keeping operations in Namibia.
44.	Walvis Bay is inextricably linked by geographical, economic, cultural and ethnic bonds with the rest of Namibian territory. It would be ludicrous to expect that an independent Namibia would be willing to have its littoral and its coastal waters threatened by such a hostile military presence as that of South Africa. Its external trade, as well

as its fishing industries, would be under the menace and control of a hostile and racist neighbour. Ghana will therefore fully support the South West Africa People's Organization SWAPO in its bid to ensure that Walvis Bay remains an integral part of an independent Namibia.
45. In this regard we welcome Security Council resolution 432(1978) of 27 July 1978. We propose that this Organization should tolerate no move by the apartheid regime to make that decision yet another excuse for reneging on its acceptance of the proposals negotiated with SWAPO and the five Western Powers  for effecting its long overdue withdrawal from the Territory. And we further urge that the crucial decisions taken at the recent ninth special session of the General Assembly on Namibia [see resolution S-9/2J should guide the final negotiations for Namibia's independence. In this exercise, it would be vital to ensure that the programme for that independence will be one that has the unqualified support of SWAPO, not one dictated by South Africa.
46- Of all the problems posed by colonialism, imperialism and neo-colonialism in Africa, none is more pernicious and dangerous than apartheid, the official policy of South Africa. Decades of international condemnation of this policy have not succeeded in persuading the racists of South Africa of the wisdom of dismantling it. The resolutions and exhortations of both the Security Council and this General Assembly have not succeeded in convincing South Africa that only by upholding human rights and human dignity can all of us hope to create the conditions in which a peaceful and harmonious world community can thrive. South Africa even exported this dangerous apartheid policy from its own territory to Namibia and Zimbabwe in a vain attempt to preserve the last remaining bastion of white supremacy and privilege.
47.	It is encouraging that after the persistent frustrations of the past decades the Security Council and this entire Organization have begun to see apartheid as not only a matter of concern to black Africa, but as something closely linked to the peace and security of the whole world. My Government welcomes the mandatory arms embargo the Security Council imposed last year on South Africa in its resolution 418 (1977), though it has come rather late. But South Africa, with the active assistance of countries operating under the predominant principle of the profit motive, has been granted licences, which are still operative, to produce or assemble locally most of its arms and war equipment. That Security Council resolution did not go far enough Ghana accepted it only as a first step. We have therefore called upon the Security Council to take another positive step by imposing a total oil embargo against that intransigent regime and to maintain that embargo until it abandons the policy of apartheid or until majority rule is attained in South Africa. Such a move would reflect the clearly expressed feelings of the vast majority of this Assembly, since all of us have at one time or another declared ourselves firmly opposed to the policies of apartheid Here, then, is the opportunity for us all to demonstrate our sincerity.
48.	Ghana will defend the sovereign right of any country in Africa, or anywhere else for that matter, to resort to any
measures, including legitimate invitations to friendly foreign countries, in order to preserve its sovereignty and territorial integrity against external attack in accordance with Article 52 of the Charter. The fact remains, however, that recourse to foreign military assistance may often carry with it potential dangers to the sovereignty and peace not only of the recipient country but also of its neighbours.
49.	Recent interventions in Africa appear to have been in the right direction where they contributed to reinforcing the cardinal principle of both this Organization and the Organization of African Unity [OAU] concerning the inviolability of territorial boundaries assumed at independence. Care should, however, be taken lest Africa thereby becomes a new fertile ground for the cold-war rivalries of the 1950s and early 1960s.
50.	In the wake of the very bold steps taken last year, one may have expected that a significant improvement would by now be in view in the Middle East situation. Unfortunately, while some progress has been made, this has not been so, and the situation has been further complicated by the tragic conflict in Lebanon. Even without the present Lebanese crisis, the explosive and dangerous situation in the Middle East would require all the skill of which this Organization is capable, with a view to finding a just and lasting solution. It is, however, encouraging that after 30 years of intermittent warfare and constant hostility, some signs are becoming manifest of the real peace and security which the people of the region need.
51.	To keep these glimmers of hope alive, Ghana urges that a final solution be sought in the provisions of Security Council resolutions 242 (1967) and 338 (1973), which have been invoked in several subsequent resolutions of both the Security Council and the General Assembly. The recognition of the right of all the States at present in the area to peace and security within recognized boundaries is a vital principle from which it would be unwise to deviate. For the same reasons, we still hold the firm conviction that the Palestinians should be granted the right to self-determination including the option to establish a viable, independent State. In our view, until all these conditions are met, a permanent peace in the Middle East will continue to be an illusion.
52. May I at this point express the appreciation of the Government and people of Ghana for the indefatigable efforts made by President Carter of the United States to help in the search for a solution to the Middle East problem. If the peace initiatives and the meetings at Camp David have not produced a dramatic and final result, one would hope that the agreement reached has at least contributed to a better understanding of the fears and concerns of some of the contestants and laid a foundation for more productive future negotiations for a settlement.
53. My delegation had expected that at this year's General Assembly session, we would be able to express our relief at seeing some hopes of a solution to the Cyprus crisis. Instead, we find ourselves in the position of having to express once again our deep regret that practically no progress has been made on the Cyprus problem since the thirty-second session of the General Assembly. The contestants in the dispute still insist on maintaining the
positions which have produced the stalemate responsible for the continued occupation of Cyprus — an independent, sovereign and non-aligned country -- by foreign forces, with terrible consequences for the Cypriot people.
54.	In the view of my delegation, a solution to the Cyprus problem must include the withdrawal of all foreign troops from that island. That might be coupled with an undertaking by all States to respect the sovereignty, independence, territorial integrity and non-alignment of Cyprus. That is the position of both the non-aligned countries and of this Organization. We should be able to enforce it. In the meantime we shall continue to urge all those directly involved to do all they can to remove the causes of tension in the area in order to enable the people of Cyprus to live in peace and harmony in a united country.
55.	Our annual review of the international situation provides an opportunity to renew our faith in the principles and purposes spelled out in the United Nations Charter and to commit ourselves anew to working for the attainment of a world in which mankind's ultimate objective of peace and security can be achieved. Disarmament has always been one of the corner-stones of Ghana's foreign policy. In a world where poverty is so pervasive that over 450 million human beings are going virtually without food every day, the arms race alone consumes the incredible amount of $450 billion each year, that is, about $1.25 billion each day. That military expenditure is equivalent to about two fifths of the combined gross domestic product of all third-world countries and twice the size of the combined gross domestic product of all countries in Africa. In contrast to this huge sum of money, the 24-member Organization for Economic Co-operation and Development was able to grant only a meagre $14 billion as official development assistance.
56.	It is very sad to note that for every dollar spent on development, we also spend more than $36 to destroy that very development and the people who are expected to benefit there from.
57.. These huge expenditures, incurred for the sole purpose of destroying property and .human lives, have brought neither the purveyors nor the buyers any nearer to the peace and security they seek; but this has not yet been recognized as the very reason for abandoning such expenditures. Some of the more powerful Members of this Organization, including the founders, have become so dependent upon exports of arms for balancing their external payments that they seem incapable of discouraging, or refraining from fomenting, disputes and armed conflicts among lesser contestants, particularly in the developing world There are always those who proffer or rush in arms at the least sign of trouble.
58. Among themselves, those Powers continue the arms race in order to maintain a balance of fear. Caught up in the defence of rival political, economic and social systems, each entertains a dread of domination by the other, and this obsessive fear has become the propelling force for the acquisition of more sophisticated and more devastating means of destroying each other and possibly everything else in the process. This exercise is now engulfing the less powerful countries, which have become targets in a scramble for client-States. It is vital that suspicions and
unnecessary competition and rivalry, especially in the nuclear field, should stop if we are to have the peace and security in which harmony and human development can survive.
59.	It is in these disturbing circumstances that my delegation has noted with interest reports that there is the possibility of reaching an agreement in the Strategic Arms Limitation Talks by the end of this year. The recent tenth special session devoted to disarmament, did not provide a major break-through for general and complete disarmament. However, the Declaration and Programme of Action and the machinery for negotiating disarmament were in themselves significant achievements for the world body. That special session, in our view, also served as a sort of preparatory session for the proposed world conference on disarmament. Another agreement at the Talks would be a good omen for that conference. My delegation, therefore, would urge the negotiators to do their best to come to an early agreement.
60.	If the international political situation does not give us any cause for joy, the international economic situation is even more dismal.
61.	After very difficult negotiations, at its seventh special session the General Assembly produced guidelines [resolution 3362 (S- VII)/ for implementing the ideas contained in the Declaration and Programme of Action which had been adopted at the sixth special session in May 1974 on the New International Economic Order [resolution 3201 (S-VIJ and 3202(S-VI)]. That was in September 1975. Three years have since gone by without any important advance in the exercise of restructuring the world economy. Instead, there has been a steady increase in the concentration of economic power in the hands of the developed countries, while hunger and poverty threaten to become a permanent condition in the developing countries. The demand of the developing world for a full and equal partnership in world economic activity has continued to be frustrated by a glaring lack of political will on the part of many developed countries.
62.	My delegation views with profound dismay the increasing number of protectionist measures taken by the developed countries in an attempt to nullify the steady progress of developing countries in a few manufacturing industries. Those measures will only succeed in aggravating our balance-of-payments problems. It is inevitable that developing countries will be producing manufactured goods in increasing quantities as time goes on. It would therefore be an act of greater realism for the developed countries to accept that eventuality and assist instead of fight us. World stability and security demand that we should all co-operate to improve our relationships and prevent unnecessary hardships for each other.
63.	My delegation must also express its deep disappointment at the lack of progress on the multilateral trade negotiations and on the establishment of the common fund to finance the Integrated Programme for Commodities.5 My delegation is convinced that the principles underlying
the Integrated Programme for Commodities provide" the only credible basis on which to correct the chronic and growing imbalances that exist between prices of raw materials and those of industrial products. It therefore remains our fervent hope that each of us will reconsider its respective position and begin to work more seriously, so that the Committee Established under General Assembly Resolution 32/174, also known as the Committee of the Whole, may be able to resume its work of advancing the New International Economic Order and provide a solid basis for the strategy for the third United Nations development decade.
64.	A vital area of concern to Ghana is the present efforts of the international community to restructure the legal -regime governing the uses of the oceans. The principles and rules of law which governed the oceans in the last century must be reviewed to meet the new challenges of our time occasioned by new problems arising from the technological and economic development over the last decade.
65.	The Third United Nations Conference on the Law of the Sea is undoubtedly one of the most important events of our time. Admittedly it has so far made very slow progress, but that is not unexpected having regard to the complexity of the issues involved and the varied, conflicting nature of the interests of all States represented at the Conference.
66.	The seemingly slow progress and protracted negotiations should not, however, mean that the importance of the Conference to the international community is discounted. The significance of the Conference as a means of redressing the economic imbalance between developed and developing countries by ensuring equitable distribution and management of the resources of the seas cannot be overemphasized.
67.	For those reasons, we have no doubt whatsoever that the international community stands to lose a great deal if our efforts in fashioning a new code of conduct for the seas are frustrated by certain nations. Indeed, we are very much concerned at the move towards unilateral legislation relating to the exploitation of the resources of the deep sea-bed being enacted or contemplated in several industrialized countries. It is unfortunate that those measures should be contemplated when the Conference has advanced considerably. We appeal to all nations to desist from such action, in the interest of peace and tranquillity. The concept of common heritage cannot be meaningful if areas beyond national jurisdiction are subjected to the unilateral action of States. It is our considered opinion that the appropriation of the common heritage fundamentally Undermines the spirit of General Assembly resolution 2749 (XXV), to the principles of which all States have subscribed without reservation.
68.	We must all resolve now to desist from unilateral appropriation of the resources of the common heritage. Such measures would prejudice negotiations and frustrate our quest for peace. Indeed the consequences would be far-reaching. It is our fervent hope that the appeal of the Group of 77 to developed countries to exercise restraint will be heeded.
69.	We cannot expect all the problems that confront this Organization and the international community to be
resolved at this session or the next. It should be possible, however, to eradicate without further delay and by all means at our disposal all the remaining pockets of colonialism and, racism, all the principal traces of that reprehensible desire to keep a section of "bur society in a permanently inferior position, in defiance of the concept of the brotherhood of man to which we all profess commitment. Indeed, those are not the only pressing tasks before us. Disarmament-the need to eliminate our penchant for killing each other—continues to elude our efforts; and the urge to deny equitable distribution of the enormous wealth of this world presents another set of intractable problems. These, and others of the same kind, are difficult assignments requiring great patience and persistent effort. But if all goes well, and if we all apply ourselves well enough to the task, this session may turn out to be the last in which major problems of racism are dealt with. Let us ensure that that is so, and we shall have taken a significant stride forward.

















